Title: From John Adams to Bidé de Chavagnes, 5 November 1779
From: Adams, John
To: Chavagnes, Bidé de


     
      My dear Chevalier
      Braintree Novr. 5. 1779
     
     I have received all my Dispatches from Congress, and shall be ready to embark, and sail with you in Eight days, at farthest.
     The Persons who will go with me, will be, Mr. Dana, who is Secretary to my Commission, and Charge D’Affaires, Mr. Thaxter, my private secretary, My two sons John and Charles, and one servant for me and another for Mr. Dana, in all seven Persons. Mr. Dana, is a Gentleman of principal Rank in this Country, a Member of Congress, and a Member of the Council of Massachusetts Bay, and now in a very important Commission, which makes it necessary for me to request that a particular Attention may be paid to his Accommodation, and that he may be accommodated, as well, at least as myself.
     I am ignorant what has been agreed upon between Congress, and their Excellencies the Chevalier de la Luzerne and Mr. Gerard, concerning the Terms, upon which I am to go in the Frigate. Who is to be at the Expence of my Passage, and whether the Continental Navy Board, are to lay in stores and Accommodations for me, or whether I am to do it, myself. Or whether you are to be allowed for our Passages by the King.
     
     I beg the Favour of you sir, to let me know whether, I am to make any Preparations for the Passage of Provisions or Bedding or any Thing else, and what it should be.
     My two little Sons may Sleep in the Same Bed. Or one of them may sleep with me, and the other with Mr. Thaxter. If you can let Mr. Thaxter Swing with my little John in his Cot, it will do.
     I should be obliged to you, if you will inform me, whether you would choose that I should go on Board, with my Suit, at Boston or send a Boat for Us at Braintree, after you shall have fallen down to Nantasket Road.
    